   Case 2:20-mj-10415-MAH Document 1 Filed 12/01/20 Page 1 of 3 PageID: 1




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY



UNITED STATES OF AMERICA             :     CRIMINAL COMPLAINT
                                     :
      v.                             :     Honorable Michael A. Hammer
                                     :
JOSE ORTEGA-GUERRA, and              :     Mag. No. 20- 10415 -MAH
WIGBERTO CORREA                      :



      I, Task Force Officer Anthony Berke, the undersigned complainant, being
duly sworn, state the following is true and correct to the best of my knowledge
and belief:

                             SEE ATTACHMENT A

       I further state that I am a Task Force Officer with the United States Drug
Enforcement Administration, and that this criminal complaint is based on the
following facts:

                             SEE ATTACHMENT B

Continued on the attached page and made a part hereof.



                                       krt/s/Anthony Berke
                                     ___________________________________
                                     Task Force Officer Anthony Berke
                                     DEA

TFO Berke attested to this Complaint
by telephone pursuant to FRCP 4.1(b)(2)(A),
on December 1, 2020 in the District of New Jersey




THE HONORABLE MICHAEL A. HAMMER,                    krt/s/Michael A. Hammer
                                                  ______________________________
UNITED STATES MAGISTRATE JUDGE                    Signature of Judicial Officer
   Case 2:20-mj-10415-MAH Document 1 Filed 12/01/20 Page 2 of 3 PageID: 2




                               ATTACHMENT A

                                 Count One
                      (Conspiracy to Distribute Heroin)

       On or about the week of December 1, 2020, in Middlesex County, in the
District of New Jersey and elsewhere, the defendants,

                         JOSE ORTEGA-GUERRA, and
                            WIGBERTO CORREA,

did knowingly and intentionally agree with each other and others to possess
with intent to distribute a mixture or substance containing a detectable
amount of fentanyl, a Schedule II controlled substance, contrary to Title 21,
United States Code, Sections 841(a)(1) and (b)(1)(C).

      In violation of Title 21, United States Code, Sections 846.
   Case 2:20-mj-10415-MAH Document 1 Filed 12/01/20 Page 3 of 3 PageID: 3




                                ATTACHMENT B

       I, Anthony Berke, am a Task Force Officer with the United States Drug
Enforcement Administration (“DEA”). I am fully familiar with the facts set forth
herein based on my own investigation, my conversations with other law
enforcement officers and witnesses, and my review of reports, documents, and
items of evidence. Where statements of others are related herein, they are
related in substance and part. Because this complaint is being submitted for a
limited purpose, I have not set forth each and every fact that I know concerning
this investigation. Where I assert that an event took place on a particular date,
I am asserting that it took place on or about the date alleged.

        1.     Law enforcement has been investigating Jose Ortega-Guerra
(“Ortega”), Wigberto Correa (“Correa”), and their drug trafficking organization
for illegal distribution of controlled substances in Passaic County, Middlesex
County, New Jersey, and elsewhere. During the course of this investigation,
law enforcement has lawfully obtained communications involving Ortega’s drug
trafficking activity, used confidential sources, conducted extensive surveillance,
and seized controlled substances and instrumentalities used in the
manufacture of controlled substances.

      2.      On or about December 1, 2020, law enforcement conducted
surveillance at Ortega’s Paterson Residence (the “Paterson Residence”). During
the course of this surveillance, law enforcement observed Correa arrive at the
Paterson Residence in a burgundy Cadillac Sedan (the “Cadillac”). A short time
thereafter, law enforcement observed Correa leave the Paterson Residence with
Ortega in the Cadillac Sedan. As a result, law enforcement conducted mobile
surveillance of Ortega and Correa into the area of Newark, New Jersey. Based
on the investigation to date, law enforcement knew that Ortega and Correa
would be receiving a large quantity of narcotic-pills consisting of heroin and
fentanyl that evening.

       3.    Thereafter, after Correa committed a traffic violation while driving
the Cadillac, law enforcement conducted a motor vehicle stop of the Cadillac.
Upon law enforcement’s approach of the car, law enforcement observed Correa
in the driver’s seat and Ortega in the front-passenger seat. After Correa exited
the Cadillac, law enforcement observed an open paper bag containing a large
clear plastic bag. Within this large clear plastic bag, law enforcement observed
numerous smaller clear plastic bags containing a large quantity of suspected
narcotic-pills. As a result, law enforcement placed Correa and Ortega under
arrest.

      4.     Subsequent field testing of the pills recovered by law enforcement
yielded a presence of a quantity of fentanyl.



                                        3
